BRYAN SCHRODER
United States Attorney

KELLY CAVANAUGH
JAMES KLUGMAN
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov
       james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No. 3:19-cr-00112-TMB-MMS
                                        )
                    Plaintiff,          )   COUNT 1:
                                        )   DRUG CONSPIRACY
      vs.                               )     Vio. of 21 U.S.C. §§ 846 and 841(a)(1),
                                        )   (b)(1)(A)
JORDAN JEROME SHANHOLTZER,              )
a/k/a "Two-3," a/k/a "23;" MATTHEW      )   ENHANCED STATUTORY
WILSON MOI, a/k/a "Matt Matt;"          )   PENALTIES ALLEGATION
KENNETH ANTONIO KIAIRE FORD,            )    21 U.S.C. § 841(b)
a/k/a "Keyes;" MYRICK ANTHONI           )
ELLIOTT; and ISAIAH MICHAEL             )   CRIMINAL FORFEITURE
RODERICK, a/k/a "Izzy,"                 )   ALLEGATION:
                                        )    21 U.S.C. § 853 and Fed. R. Crim. P.
                                        )   32.2(a)
                    Defendants.         )
                                        )

                                  INDICTMENT

The Grand Jury charges that:



      Case 3:19-cr-00112-TMB-MMS Document 12 Filed 10/18/19 Page 1 of 4
                                        COUNT 1

       Between on or about September 25, 2019, and on or about October 2, 2019, within

the District of Alaska and elsewhere, the defendants, JORDAN JEROME

SHANHOLTZER, a/k/a "Two-3," a/k/a "23;" MATTHEW WILSON MOI, a/k/a "Matt

Matt;" KENNETH ANTONIO KIAIRE FORD, a/k/a "Keyes;" MYRICK ANTHONI

ELLIOTT; and ISAIAH MICHAEL RODERICK, a/k/a "Izzy;" knowingly and

intentionally combined, conspired, confederated and agreed together and with each other,

and with other persons known and unknown to the Grand Jury, to distribute and to

possess with intent to distribute a controlled substance, to wit: one kilogram or more of a

mixture and substance containing a detectable amount of heroin.

       All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A).

               ENHANCED STATUTORY PENALTIES ALLEGATION

       At the time JORDAN JEROME SHANHOLTZER, a/k/a "Two-3," a/k/a "23,"

committed the offense charged in Count 1, he had a conviction that had become final for

a serious violent felony, Assault in the Third Degree in case 3AN-07-00461CR, and a

conviction that had become final for a serious drug felony, Distribution of Controlled

Substances in case 3:07-cr-00090-JWS, and for each conviction he served more than 12

months of imprisonment and his release from any term of imprisonment related to each

offense was within 15 years of the commencement of the offense charged in Count 1.

//

//

                                        Page 2 of 4


      Case 3:19-cr-00112-TMB-MMS Document 12 Filed 10/18/19 Page 2 of 4
                         CRIMINAL FORFEITURE ALLEGATION

       Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21

U.S.C. § 846, as charged in Count 1 of this Indictment, the defendants, JORDAN

SHANHOLTZER, a/k/a "Two-3," a/k/a "23;" MATTHEW WILSON MOI, a/k/a "Matt

Matt;" KENNETH ANTONIO KIAIRE FORD, a/k/a "Keyes;" MYRICK ANTHONI

ELLIOTT; and ISAIAH MICHAEL RODERICK, a/k/a "Izzy;" shall forfeit to the United

States of America any property constituting, or derived from, any proceeds obtained,

directly or indirectly, as the result of such offense and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of, the offense.

       If any of the property described above as a result of any act or omission of any of

the defendants:

              a.     cannot be located upon the exercise of due diligence;

              b.     has been transferred or sold to, or deposited with, a third party;

              c.     has been placed beyond the jurisdiction of the court;

              d.     has been substantially diminished in value; or

              e.     has been commingled with other property which cannot be divided
                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

//

//

//
                                         Page 3 of 4


      Case 3:19-cr-00112-TMB-MMS Document 12 Filed 10/18/19 Page 3 of 4
      All pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(a).

      A TRUE BILL.


                                        s/ Grand Jury Foreperson________
                                        GRAND JURY FOREPERSON




s/ Kelly Cavanaugh
KELLY CAVANAUGH
Assistant U.S. Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        October 15, 2019




                                      Page 4 of 4


     Case 3:19-cr-00112-TMB-MMS Document 12 Filed 10/18/19 Page 4 of 4
